Having carefully read the extensive petition for rehearing and now the majority opinion of my colleagues, I find no reason to change my opinion in this case as written and recorded ante, p. 223, 161 P.2d 121.
In addition to Sec. 44-2536, quoted by the majority opinion, we also have under "Criminal Procedure" Sec. 44-2535 reading as follows:
"What appellate court to review. — (1) Upon an appeal by either the state or the defendant the appellate *Page 416 
court shall, without any exception having been taken in the trial court, review all rulings and orders appearing in the appeal papers in so far as it is necessary to do so in order to pass upon the grounds of appeal. The court shall also review all instructions to which an objection was made and which are alleged as a ground of appeal, and the sentence when there is an appeal therefrom. The court may also in its discretion, if it deems the interests of justice so require, review any other thing said or done in the cause which appears in the appeal papers including instructions to the jury. . . ."
The evidence of Judge Clyde Shute, who was the Justice of the Peace of Globe Precinct, and the evidence of Mr. Tippett, County Attorney, was admitted without objection. However at the close of Judge Shute's testimony the following motion to strike was made by Mr. Senner, one of the counsel for defendant:
"Mr. Senner: We ask at this time that the evidence given here by the Judge — Justice of the Peace, in regards to the witness, Mrs. Guldin, mother of the defendant, be stricken.
"The Court: On what ground, Mr. Senner?
"Mr. Senner: Because I assume that the purpose is not proper cross-examination and is offered for the purpose of impeachment.
"The Court: It goes to the credibility of the testimony of Mrs. Guldin, the mother of the defendant. The objection is denied, the motion is denied."
And at the close of the evidence of the county attorney, Mr. Frank E. Tippett, Mr. Senner said: "Same objection." The court followed by the statement: "Same motion may be made to Mr. Tippett's testimony, and same ruling."
All the assignments of error of the defendant were treated in the original opinion, and since I believe no error has been committed, the following taken from the case of People v.Jackson, 1944, 63 Cal. App. 2d 586, 147 P.2d 94, 96, gives expression to my view of the case: *Page 417 
"`We must assume, in the absence of something in the record upon which to base a contrary opinion, that the jury reached a verdict with full realization of their sworn duty, free from passion and prejudice. We must also assume that the learned trial judge was satisfied with the verdict or he would have granted the motion for a new trial. Cases have occurred — some are cited — where the appellate court has felt itself constrained, in the interest of justice, to override the conclusions of jury and trial court, but such cases are rare, and occur only where the uncorroborated testimony of the complaining witness is so obviously and so inherently improbable as to leave the court no recourse, without self-stultification, except to reverse the judgment. But this obvious and inherent improbability must, however, very plainly appear before the reviewing court should assume the functions of the trial jury.'"